PER CURIAM.
The appellant was tried and convicted of home invasion robbery and kidnapping and sentenced to life in prison. He challenges his conviction and sentence for kidnapping on the ground that the state failed to prove the elements of kidnapping, as found in Faison v. State, 426 So.2d 963, 965 (Fla.1983). Not only was this issue not preserved because the appellant failed to raise it in the trial court, it is also meritless. See Berry v. State, 668 So.2d 967, 970 (Fla.1996) (holding that the fact that the victim “freed [him]self shortly after the robbers left does not negate this finding as to [his] confinement”). Likewise, we reject his claim that the trial court erred in failing to suppress the victim’s out-of-court identification of appellant. The court properly concluded that it was not tainted by an unduly suggestive photographic lineup. See Neil v. Biggers, 409 U.S. 188,198, 93 S.Ct. 375, 34 L.Ed.2d 401 (1972).

Affirmed.

WARNER, DAMOORGIAN and CONNER, JJ., concur.